           Case 19-50012   Doc 212     Filed 09/04/19   EOD 09/04/19 12:25:32   Pg 1 of 1

                           UNITED STATES BANKRUPTCY COURT                       SF00075 (rev 06/2018)
                                 Southern District of Indiana
                                  46 E. Ohio St., Rm. 116
                                   Indianapolis, IN 46204
In re:

USA Gymnastics,                                            Case No. 18−09108−RLM−11
          Debtor.
                                                           Adv. Proc. No. 19−50012
USA Gymnastics,
             Plaintiff,
    vs.
Ace American Insurance Company,
Great American Assurance Company,
Liberty Insurance Underwriters Inc.,
et al.,
             Defendants.

                              NOTICE OF DEFICIENT FILING

An Objection was filed on September 3, 2019, by Plaintiff USA Gymnastics.

NOTICE IS GIVEN that the document is deficient as follows:

         Incorrect event used. Document must be re−filed using Response−Withdrawal
         of Reference event under Bankruptcy > Appeals & Withdrawals of Reference
         menu.

NOTICE IS FURTHER GIVEN that failure to cure the above deficiencies by September
18, 2019, may result in the striking of the deficient filing or the dismissal of this case
without further notice.

Dated: September 4, 2019                          Kevin P. Dempsey
                                                  Clerk, U.S. Bankruptcy Court
